DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-5, 7-9, 12, 15, 17 and 19-20 are rejected.
Claims 6, 10-11, 13-14, 16 and 18 are objected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation “wherein a bottom end of the return tube” in line 1.  It is not clear if this is the bottom end previously claimed in claim 1 or if it is a different element.
Claim 8 recites the limitation “wherein a bottom end of the return tube” in line 1.  It is not clear if this is the bottom end previously claimed in claim 5 or if it is a different element.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Midkiff et al. (US 4,523,954) [hereinafter Midkiff].
	With respect to claim 1, Midkiff discloses a liquid separating device, as shown in Fig. 1, having: a coalescing assembly 14 (filter cartridge), as shown in Fig. 1, comprising: a coalescing element 16 (filter media) defining an open central region therein, as shown in Fig. 1, and configured to coalesce liquid within the central region (see col. 2, lines 57-68), the central region being on a clean, filtered side of the filter media 16, as shown in Fig. 1, and a casing 1 (housing) containing the filter media 16, as shown in Fig. 1; and an annular separator stage 15 (return tube) extending into the central region up to a bottom inner region of the filter media 16 such that a bottom end of the return tube 15 is located within the bottom inner region, as shown in Fig. 1, the return tube 15 collecting and draining liquid from the bottom inner region and the central region of the filter media 16, as shown in by the arrows in Fig. 1.

	With respect to claim 2, Midkiff discloses wherein the return tube 15 drains the liquid to an area outside of the device, as shown in Fig. 1.



	With respect to claim 4, Midkiff discloses wherein the return tube 15 automatically and continuously drains the liquid from the bottom inner region of the filter media 16, as shown by the arrows in Fig. 1 (see col. 1, lines 29-42, device if used in vehicles and is part of a liquid flow system).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 12, 15, 17 and 19-20 are finally rejected under 35 U.S.C. 103 as being unpatentable over Midkiff (US 4,523,954).
With respect to claim 5, Midkiff discloses a liquid separating device (fuel filter assembly) for filtering a fuel-liquid mixture, comprising, a filter cartridge 14 comprising: a filter media 16 defining an open central region therein and configured to coalesce liquid 
Midkiff lacks a fuel tank configured to store a fuel-liquid mixture; the fuel filter assembly being fluidly connected to the fuel tank; and a liquid drain line coupled to the return tube.
Midkiff teaches that the device is used in vehicles which inherent have a fuel tank, and the device is part of a liquid flow system (see col. 1, lines 29-42).  Midkiff further teaches that the device can be attached to the engine block by threading the unit onto the engine block nipple (liquid drain line) (see col. 1, lines 61-63).  It would have been obvious to one of ordinary skill in the art to provide the device disclosed by Midkiff with a fuel tank and a liquid drain line, in order to use the device as part of a liquid flow system in a vehicle (see col. 1, lines 29-42 and col. 1, lines 61-63).

With respect to claim 7, Midkiff discloses an endcap 23 (filter head), as shown in Fig. 1, wherein a top end of the return tube 15 is sealed to the filter head 23, as shown in Fig. 1.



With respect to claim 9, Midkiff discloses wherein the return tube 15 drains liquid from the bottom inner region of the filter media 16 to an area outside of the fuel filter assembly, as shown in Fig. 1.

With respect to claim 12, Midkiff discloses a supply line that fluidly connects the fuel tank to the fuel filter assembly and directs the fuel-liquid mixture from the fuel tank to the fuel filter assembly (see col. 1, lines 34-38, liquid inlet is form on the cover for attachment to flow system).

With respect to claim 15, Midkiff discloses wherein the return tube 15 extends from a bottom region of the filter media 15 to a top region of the filter media 16, as shown in Fig. 1.

With respect to claim 17, Midkiff discloses wherein the return tube 15 automatically and continuously drains liquid from the bottom inner region of the filter media 16, as shown by the arrows in Fig. 1 (see col. 1, lines 29-42, device if used in vehicles and is part of a liquid flow system).

With respect to claim 19, Midkiff discloses wherein the filter cartridge 14 comprises a metal body 17 (center tube) that is positioned in the central region of the filter media 16, the return tube 15 positioned within the central region of the center tube 17, as shown in Fig. 1.

With respect to claim 20, Midkiff discloses wherein the return tube 15 is positioned on the filtered side of the filter media 16, as shown in Fig.1.


Allowable Subject Matter
Claims 6, 10-11, 13-14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 6 would be allowed because the prior art of record does not show or suggest wherein a top end of the return tube is sealed to the liquid drain line, in combination with any remaining limitations in the claim.  Midkiff lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 10 would be allowed because the prior art of record does not show or suggest a filter liquid separator, wherein the return tube drains liquid to the liquid drain 
Claim 11 would be allowed because the prior art of record does not show or suggest wherein the return tube drains liquid to the liquid drain line, which drains liquid to the fuel tank, in combination with any remaining limitations in the claim.  Midkiff lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 13 would be allowed because the prior art of record does not show or suggest a fuel return line that returns fuel to the fuel tank, the supply line, or a filter liquid separator, wherein the return tube drains liquid to the liquid drain line, which drains liquid into the fuel return line, in combination with any remaining limitations in the claim.  Midkiff lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 14 would be allowed because the prior art of record does not show or suggest wherein the return tube drains liquid to the liquid drain line, which drains liquid directly into the supply line, in combination with any remaining limitations in the claim.  Midkiff lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
Claim 16 would be allowed because the prior art of record does not show or suggest wherein the return tube extends through a top endplate of the filter media that 
	Claim 18 would be allowed because the prior art of record does not show or suggest wherein the liquid within the filter cartridge is drained solely through the return tube, and the filter cartridge does not include any drain valve or liquid in fuel WIF sensor and does not need to be manually drained, in combination with any remaining limitations in the claim.  Midkiff lacks this limitation and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Sem lacks the new limitations added to claims 1 and 5: Midkiff teaches the new limitations, as stated in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778